Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Final Office action is based on the 16/093525 application originally filed October 12, 2018.
Amended claims 23-27, 29 and 31-36, filed August 18, 2021, are pending and have been fully considered.  Claims 1-22, 28, 30 and 37-45 have been canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23-27, 29, 31-33, 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doucet (US 2005/0214436) in view of Fakuda et al. (GB 2049720 A) “Fakuda”.
Regarding Claims 23, 24, 27, 30, 35-37 and 38
	Doucet discloses in the abstract, a shortening system for use as dough fat or filling fat.
	Doucet discloses in paragraph 0058, a shortening system comprising, or consisting essentially of, or consisting of a non-hydrogenated oil and an emulsifier composition. The emulsifier composition may include mono- and diglycerides, an alpha tending emulsifier, and an ionic co-emulsifier. 
	Doucet discloses in paragraph 0067, products from the foregoing reaction and/or mono- and diglyceride, consist essentially of, or consist of a minimum monoglyceride content, by weight, of preferably greater than or up to about 45%. Products meeting these specifications or employing these mono- and diglycerides, e.g., in a shortening system, for instance, in place of partially hydrogenated fats or oils, may be considered "conserved trans". Such mono- and blended with oil, such as vegetable oil, e.g., unhydrogenated or non-hydrogenated and/or highly unsaturated vegetable oil, or otherwise employed as one employs mono- and diglycerides, for instance, as discussed herein. 
	Doucet discloses in paragraph 0038, the mono- and diglycerides may further contain saturated acid residues (e.g., palmitic, stearic, or combinations thereof) as the major fraction. The monoglyceride can be derived from highly unsaturated fats such as soybean, canola, cottonseed, sunflower, palm or blends thereof which have been fully refined, partially hydrogenated, fully hydrogenated, or blends thereof. 
	Doucet discloses in paragraphs 0085 and 0087, cis- and trans- fatty acids including oleic acid and linoleic acid in a ratio of less than 5%.
	Doucet further discloses in paragraph 0068, when blended with oil, such as vegetable oil, e.g., unhydrogenated or non-hydrogenated and/or highly unsaturated vegetable oil, the system or composition may be considered a shortening system or composition. A shortening system or composition of the invention advantageously contains, by weight, 3-10%, of the blended oil of the emulsifier composition. In shortening systems of the invention, there can be plant fat selected from the group consisting of vegetable oils high in polyunsaturation, such as soybean oil or canola oil that have been partially and selectively hydrogenated. And, in shortening systems of the invention, the vegetable oil can selected from the group consisting of sunflower oil, soybean oil, corn oil, cottonseed oil, safflower oil, canola oil and olive oil. 
	Doucet discloses in paragraph 0080, the emulsifier composition may include about 10-70 parts by weight mono- and diglycerides and less than about 15 parts by weight ionic co-emulsifier.
water, leavening agents, flavors, etc.) at a level corresponding to 8-70% (flour basis) and mixed to form the dough. 
	Doucet discloses the claimed monoglyceride hydrate product but fails to teach the iodine values of the monoglycerides and the non-hydrogenated vegetable oil and the mixing and cooling temperature of the monoglycerides and water mixture.
	However, it is known in the art that monoglycerides has an iodine value of 15 or lower and the non-hydrogentated vegetable oil has an iodine value of 10 to 40 and a process of heating and cooling a mixture of glycerides and water, as taught by Fakuda.
	Fakuda discloses in the abstract and page 1 lines 57-62, an emulsifier composition is disclosed which comprises a distilled monoglyceride composition composed of 65-85% of a saturated fatty acid monoglyceride and 35-15% of an unsaturated fatty acid monoglyceride and the monoglycerides having an iodine value of 10 to 40. The composition is prepared by tempering for more than 30 minutes at a temperature above 45°C and lower than the melting point of the composition. 
	Fakuda discloses on page 2 lines 15-25, in the production of the composition, this solid solution of a fatty acid monoglyceride is cooled to a temperature below sub-a crystal melting point, more desirably to below 35°C. In this instance, unsaturated fatty acid monoglyceride which is a minor constituent would be solidified among the crystals of the saturated fatty acid monoglyceride. 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art that the monoglycerides and the non-hydrogenated oils of Doucet would encompass the iodine value of the monoglycerides and the non-hydrogenated oils of Fakuda and would be tempered and cooled as a desired temperature, as taught by Fakuda due to Fakuda disclosing that hydrogenating the vegetable oil achieves a low iodine value of 10 or less and fractionating non-hydrogenated oils achieves a higher iodine value of 35 or less and tempering and cooling of monoglyceride and water mixture aids in the stabilizing speed of crystallization. 
Doucet further discloses the process of producing the claimed monoglyceride hydrate product.
Doucet discloses the process includes:
	Doucet discloses in paragraph 0067, mono- and diglycerides are advantageously blended/mixed with oil, such as vegetable oil, e.g., unhydrogenated or non-hydrogenated and/or highly unsaturated vegetable oil, or otherwise employed as one employs mono- and diglycerides, for instance, as discussed herein.  It is to be noted, Doucet discloses in paragraph 0056, during the processing, the shortening system is added with the other ingredients (i.e. sugar, flour, water, leavening agents, flavors, etc.) at a level corresponding to 8-70% (flour basis) and mixed to form the dough.  Doucet discloses in paragraph 0043, shortening prepared by either method can then be maintained at a sufficient temperature to maintain solubilization before direct addition to foodstuff. As such, the shortening system upon contact with the other cool to induce crystallization of the emulsifier components before addition to foodstuff. Such cooling can be facilitated via heat exchangers to induce rapid crystallization of the emulsifiers as well. 
	It is to be noted, due to Doucet teaching the shortening may be cooled to induce crystallization, it would be expected by one of ordinary skill in the art at the time of the invention that the mixture would have been cooled below the Krafft temperature.
	It is to be noted, the amount of monoglycerides present in relation to the amount of water present in the mix of Doucet would create a 1:1 ratio.
Regarding Claims 25 and 26
	Doucet discloses in paragraph 0038, the mono- and diglycerides may further contain saturated fatty acids (e.g., palmitic, stearic, or combinations thereof) as the major fraction. The monoglyceride can be derived from highly unsaturated fats such as soybean, canola, cottonseed, sunflower, palm or blends thereof which have been fully refined, partially hydrogenated, fully hydrogenated, or blends thereof. 
Doucet discloses in paragraph 0067, products from the foregoing reaction and/or mono- and diglyceride, consist essentially of, or consist of a minimum monoglyceride content, by weight, of preferably greater than or up to about 45%.
Regarding Claim 28
	Doucet discloses in paragraph 0042, method of preparation is to heat the components of the emulsifier composition separately or together to an elevated temperature sufficient to provide liquidity, e.g. to within plus or minus 10°C of its melting point then adding the component mixture directly to the non-hydrogenated oil, which may be pre-heated. Blending is continued 
Regarding Claims 29 and 41
Doucet does not disclose the water having any minerals and therefore Doucet has met the limitation of the present invention of having less than 10 mg per liter of minerals (less than 10 mg per liter). 
Regarding Claims 31-33
	Doucet discloses in paragraphs 0085 and 0087, cis- and trans- fatty acids including oleic acid and linoleic acid in a ratio of less than 5%.
Regarding Claims 39 and 40
	Doucet discloses in paragraph 0067, products from the foregoing reaction and/or mono- and diglyceride, consist essentially of, or consist of a minimum monoglyceride content, by weight, of preferably greater than or up to about 45%. 
Doucet fails to specifically teach the water proton spin-spin relaxation time T2 determined with NMR is less than 580 or 400 milliseconds.
However, it would have been expected to one of ordinary skill in the art that using the monoglycerides of Doucet would arrive at the spin-spin relaxation time results of the presently claimed invention due to the monoglycerides of Doucet are not different from the monoglycerides claimed. 
The applicant is reminded that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding Claims 42
. 

Claims 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doucet (US 2005/0214436) in view of Fakuda et al. (GB 2049720 A) “Fakuda” and further in view of Baseeth et al. (US 2007/0009643) hereinafter “Baseeth”.
Regarding Claim 34
	Doucet modified by Fakuda discloses the monoglyceride product of independent claims 23 and 37 of the present invention but fails to specifically teach the addition of a microbial growth inhibitor comprising propionic acid.
	However, it is known in the art to add microbial growth inhibitor to baked products in order to inhibit mold production in baked products, which occurs during storage of the product, as taught by Baseeth.
	Baseeth discloses 0044, a monoglyceride composition used in baked goods, wherein the composition may also contain microbial growth inhibitors, including but not limited to, an organic acid (i.e. acetic acid and/or propionic acid).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add the microbial growth inhibitor of Baseeth to the shortening composition of Doucet.  The motivation to do so is to add microbial growth inhibitor to baked products in order to inhibit mold production in baked products, which occurs during storage of the product.

Response to Arguments
Applicant's arguments and Declaration under 1.132, filed August 18, 2021, have been fully considered but they are not persuasive.
Applicants arguments and Declaration (summarized): “As explained by inventor Jeff Botts, the functionality of monoglycerides in bakery systems is constrained by the ability to disperse them within the food system. See Botts Decl., ¶6. Dispersion is promoted by hydration, the rate of which is a function of polymorphic form and crystal size. Id. The three main polymorphic forms of lipid systems are alpha, beta-prime and beta. Id. The alpha form is the highest energy form (least stable), while the beta form is the lowest energy form (most stable). Id. Because the beta form is the most stable, the activation energy required to hydrate a beta polymorphic monoglyceride will typically be higher compared to the other polymorphic forms. Id. As a result, beta polymorphic monoglycerides generally require long mix times to sufficiently disperse, so they are generally not preferred for the monoglycerides used in bakery systems.”
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.  Additionally, applicants evidence and arguments disclosed in the current specification have not been currently claimed.  Applicants should amend the claims to reflect the current specification.
Applicants argued: “Applicant stands by their arguments that the order of the process steps recited in the claims impacts the properties of the product produced. See Response dated January 13, 2021 and July 7, 2020 (herein incorporate by reference). In the present Office Action, the Office fails to recognize that Doucet's process discloses 
Applicants arguments are not deemed persuasive. First, as stated in the above rejection, Doucet modified by Fakuda discloses the claimed monoglyceride hydrate product obtained in a process of blending/mixing the combined components (specifically see paragraphs 0041-0043 of Doucet). It is to be noted, as stated by applicants, Doucet specifically discloses in paragraph 0056: “More in particular, shortenings, such as dough fats or filling fats, are employed in the formulation of said bakery related items. During the processing, the shortening system is added with the other ingredients (i.e. sugar, flour, water, leavening agents, flavors, etc.) at a level corresponding to 8-70% (flour basis) and mixed to form the dough.”.  Therefore Doucet specifically teaches that water is added to the mixture, MEETING the homogenizing mixture of step (d) of the presently claimed invention.  It is to be noted, applicants have NOT claimed adding water at any particular step of the process but rather that water may be present in the obtained product, which is specifically taught by Doucet.  Second, Doucet further explains the importance of adding emulsifiers and ionic emulsifiers (co-emulsifiers) to monoglycerides in order to aid in the monoglycerides crystallizing to become more stable. Third, it is maintained that the sequence of adding ingredients, specifically through mixing/blending is a prima facie case of obvious due the product of Doucet overlaps the monoglyceride hydrate product of the present claimed invention. Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). See MPEP 2144.04, Sec. IV.
Applicants argued: “Additionally, Doucet's process provides monoglycerides in the alpha form, whereas as the claimed process provides monoglycerides in the beta form 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., alpha or beta form) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicants argued: “Doucet also fails to teach or suggest "cooling the mixture of step (a) to a temperature at least about 2°C below the Krafft temperature of the monoglyceride composition" as recited in the claims.  Additionally, the Krafft temperature is the temperature at which crystallization happens even in an aqueous solution, which indicates that the temperature at which mono- or diglycerides crystallize is different in the absence of water. As discussed above, Doucet fails to teach or suggest cooling down the mono- or diglyceride mixture in the presence of water. Consequently, there is no teaching to cool down the mono- or diglyceride mixture in the presence of water and no indication that the temperatures used in Doucet would be at least 2°C below the Krafft temperature.”.
Applicants arguments are not deemed persuasive.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., cooling down the mono- or diglyceride mixture in the presence of water) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicants argued: “Doucet's shortening system includes a non-hydrogenated oil that is a triglyceride, not a mono- or diglyceride. Id., ¶37, Example 2, and claims 5 - 7. Because the triglyceride is not a mono- or diglyceride, it is completely irrelevant if the non-hydrogenated oil of Doucet has an iodine of 10 to 40.”
Doucet is relied upon for its entire teaching and not just the examples or preferred embodiments.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Applicants argued: “Finally, Applicant requests the Office explain its conclusion that "the amount of monoglycerides present in relation to the amount of water present in the mix of Doucet would create a 1:1 ratio." Applicant submits all examples of Doucet provide ratios significantly outside of the claimed ratio of 4:1 to 1:5 monoglycerides to water (e.g., in Example 3 the ratio is 1:23, in Example 4 the ratio is l:55, and in Example 5 the ratio is 1:50).”
Doucet is relied upon for its entire teaching and not just the examples or preferred embodiments.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Latosha Hines/
Primary Examiner, Art Unit 1771